Citation Nr: 0310367	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-33 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including coronary artery disease and hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION


The veteran had active service from May 1960 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied the benefit sought on 
appeal.

In a December 2000 Board decision, the issue of service 
connection of a cardiovascular disorder, to include as 
secondary to service-connected PTSD was remanded for 
additional development.  The development was accomplished to 
the extent possible.  The case has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Following service, the veteran was diagnosed with 
coronary artery disease.

3.  There is no medical evidence of hypertension, which is 
causally or etiologically related to the veteran's active 
service.

4.  The medical evidence does not establish that the 
veteran's coronary artery disease is causally or 
etiologically related to the veteran's active service, 
including his service-connected PTSD.


CONCLUSION OF LAW

A cardiovascular disorder, including coronary artery disease 
and hypertension, was not incurred or aggravated during 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a cardiovascular disorder, including 
hypertension and coronary artery disease, because these 
disorders were caused or aggravated by his service-connected 
post-traumatic stress disorder (PTSD).  The Board notes that 
the veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and supplemental statements of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decisions, statement of the case, and 
supplemental statements of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, a July 2001 letter to 
the veteran, from the RO, and the March 2003 supplemental 
statement of the case notified the veteran of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded VA examinations and a 
hearing before the RO.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as hypertension, is manifested to a degree of 10 percent 
or more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records as well as VA examination reports. 

The veteran's February 1975 Report of Medical History 
indicates that the veteran denied having heart trouble or 
high blood pressure.  The contemporaneous Report of Medical 
Examination shows that clinical evaluations of the veteran's 
lungs, chest, vascular system, and heart were normal.  His 
blood pressure was noted as being 118 systolic and 78 
diastolic and his chest x-ray was normal.  A March 1976 
Report of Medical Examination also indicated clinical 
evaluations of the veteran's lungs, chest, vascular system, 
and heart were normal.  His chest x-ray was also normal and 
his blood pressure was noted as being 116 systolic and 84 
diastolic.

An August 1981 chest x-ray was negative for active disease of 
the lungs.  A contemporaneous physical examination report 
indicates that the veteran had a normal examination of his 
chest, vascular system, and heart.

A July 1985 VA discharge summary shows that the veteran was 
admitted with complaints of chest pain with radiation into 
the arms.  The veteran reported that he smoked 3 packs per 
day for the past 9 years.  Physical examination showed that 
the veteran's enzymes and cardiograms were normal, as was an 
exercise stress test.  His cholesterol was elevated and the 
veteran was found to be in the high risk category for 
coronary artery disease.  An x-ray of the veteran's cervical 
spine showed some nerve encroachment and minimal compression 
deformity consistent with the veteran's clinical symptoms.  
The diagnosis was chest pain secondary to cervical disc 
disease.

An August 1992 VA medical record showed increased 
cholesterol.  A  July 1993 record indicates that the veteran 
continued to smoke.  A February 1994 record indicates that 
the veteran's coronary artery disease was stable and that the 
veteran was developing polycythemia due to his cigarette 
abuse, although it was noted that the veteran decreased his 
smoking to 11/2 packs per day.

VA medical records dated January through July 1995 indicate 
that the veteran was diagnosed with coronary artery disease, 
with angina; hyperlipidemia; and cigarette abuse.  The 
veteran reported minimal chest pain and decreased cigarette 
use to 11/2 packs per day.  Examination showed elevated 
cholesterol.  The veteran complained of flashbacks, but 
declined a referral to the mental health clinic.  

VA medical records dated June 1996 indicate that the veteran 
had a history of coronary artery disease, status-post 
myocardial infarction, and probable PTSD.  The veteran 
reported that he received Social Security disability benefits 
for a broken back and a massive heart attack.

July and August 1996 VA records indicate that the veteran 
reported complaints of chest pain brought on by anger and 
shortness of breath with exertion.  A history of PTSD, 
coronary artery disease, and hyperlipidemia was noted, as was 
a history of heavy smoking since age 31.  In addition, the 
veteran reported decreased anger outbursts since starting on 
anti-depressant medication.  In October 1996, the veteran 
reported that he did not have any chest pain after an 
increase in his medication.                                                                                                                               

November 1996 VA medical records show that the veteran 
complained of chest tightening and a dull throbbing pain with 
exertion or anger, without radiation.  He also complained of 
shortness of breath and related that the chest pain was 
relieved with nitroglycerin.  A history of high cholesterol 
and heavy tobacco use was noted.  Physical examination showed 
that the veteran was obese, and that there were scattered 
rhonchi in the bases of the lungs, which cleared with 
coughing.  The assessment was that the veteran had "multiple 
risk factors" and "known" coronary artery disease, with 
chest pain upon exertion and anger.  A switch to beta 
blockers was recommended on the basis of the veteran's 
history of previous myocardial infarctions.

A December 1996 VA examination indicates that the veteran 
reported that he had not been diagnosed with hypertension, 
but that he had myocardial infarctions in 1984 and 1986.   He 
also reported that he was on three medications.  He denied 
any recent active chest pain, as well as denied retinopathy, 
cerebrovascular accidents, or kidney problems related to his 
blood pressure.  Physical examination showed that the 
veteran's blood pressure was characterized as "low."  His 
lying blood pressure was 98/62, his sitting blood pressure 
was 104/66, and his standing blood pressure was 100/60.  A 
July 1996 EKG was reviewed and found to be normal and his 
chest x-ray was normal.  The diagnosis was coronary artery 
disease.  The examiner noted that the veteran was unaware of 
a diagnosis of hypertension, and that there were no records 
available for review.  The examiner further noted that it was 
possible that "his cardiac medications have kept his blood 
pressure in a low range . . . ." but that there was "no 
evidence of left ventricular hypertrophy on 
electrocardiogram." 

A December 1996 VA radiology report indicates that the 
veteran underwent a ramp protocol ECG stress test, which was 
positive for evidence of inducible ischemia.  

A May 1997 private medical report from C. L. Whaley, M.S. of 
the Vet Center indicates that the veteran reported 
experiencing nightmares related to his Vietnam experience, 
after which he woke up "drenched in sweat, feeling panic 
stricken, and with his heart pounding."  The counselor also 
reported that the veteran had hyperarousal and hypervigilance 
symptoms, which included a tendency toward suspiciousness, 
startle response, and rage reactions, with "concomitant 
cardiovascular reactivity and strain."

A December 1997 VA medical record indicates that the veteran 
had been diagnosed with arteriosclerotic heart disease, with 
occasional angina,; hyperlipidemia; and PTSD.  The provider 
noted that the veteran continued to smoke 11/2 to 2 packs per 
day and that the veteran complained of occasional chest pain, 
with nitroglycerin about once or twice per month.

January 1998 VA medical records indicate that the veteran 
complained of intermittent anger outbursts and problems with 
aggression due to his PTSD.

The veteran was provided a hearing before the RO in October 
1998.  The transcript indicates that the veteran testified 
that he experienced flashbacks, nightmares, and "attitude 
problems" due to his PTSD.  He also testified that he 
thought his PTSD caused his heart disorder because of his 
anxiety and temper, but that none of his doctors had written 
such a statement.  He stated that his nightmares and anxiety 
caused "adrenaline rushes," which caused his heart to beat 
faster, and that this would not occur if not for his PTSD.  

January 1999 private medical records from Rogue Valley 
Medical Center indicate that the veteran underwent a cardiac 
catheterization involving a stenting procedure of the large 
circumflex posterolateral system.  The veteran reported a 
history of myocardial infarction in 1984 and 1986, and 
complained of angina provoked by emotional stress and anger, 
relieved by nitroglycerin.  He was admitted after complaints 
of midsternal heavy pressing chest discomfort, without relief 
from nitroglycerin, which began while the veteran was in bed 
at rest.  His cholesterol was noted as being 326.  The 
veteran was also noted as being a 2-3 pack per day smoker.  A 
family history of myocardial infarction in his father was 
noted.  The impression was coronary artery disease with a 
history of an old inferior myocardial infarction consequent 
to occlusion of mid-codominant left circumflex in the 
arteriovenous groove; a history of recent progressive 
unstable angina due to high-grade 90 percent stenosis 
involving the large posterolateral branch of the left 
circumflex; and functional single-vessel coronary artery 
disease, with a short left main coronary artery disease, 
scattered plaquing of the left anterior descending artery, 
rasmus intermedius with proximal 50 percent stenosis, and 50 
percent proximal plaquing of the left circumflex with 
codominance.  There was also mild left ventricular 
dysfunction.

January 2000 VA radiology reports indicate that the veteran 
underwent myocardial stress perfusion imaging, which was 
found to be suboptimal and of limited diagnostic value, as 
the veteran failed to attain at least 85 percent of the 
maximum predicted heart rate.  A chest x-ray was negative for 
cardiomegaly, congestive change, infiltrate, effusion, or 
masses.  There was minimal prominence of the interstitial 
markings without focal process.  

A January 2000 VA discharge summary shows that the veteran 
was diagnosed with unstable angina; hypercholesterolemia; 
tobacco abuse; coronary artery disease, status-post three 
myocardial infarctions and status-post three stents in 
February 1999; and PTSD.  Upon admission, the veteran 
complained of chest pain upon awakening, which was relieved 
with 2 sublingual nitroglycerines.  He denied orthopnea, 
edema, paroxysmal nocturnal dyspnea, or dyspnea upon 
exertion.  He reported that he still smoked and that he had 
stent placement in February 1999 following a third myocardial 
infarction.   His EKG was normal and a chest x-ray was 
negative for active cardiopulmonary disease.  His cholesterol 
was 168, with HDL of 39 and LDL of 106.  The examining 
provider noted that the LDL was too high, as it was above 
100.  Myocardial infarction was ruled out and a treadmill 
thallium test was normal.  Treatment notes indicate that the 
veteran had a history of arteriosclerotic heart disease and 
persistent tobacco dependence, as well as a strong family 
history of arteriosclerotic heart disease.  In addition, 
according to the veteran, he had a "low threshold for 
temper."   The provider noted that the veteran's cardiac 
risk factors for the veteran were smoking, 
hypercholesterolemia, and his family history of heart 
disease.  Other diagnoses were noted as including possible 
dyspepsia and poor stress coping techniques.

An April 2000 VA treatment note indicated that the veteran's 
arteriosclerotic heart disease was under control and that his 
hyperlipidemia was improving.

In September 2000, the veteran's representative submitted a 
portion of a medical treatise which asserted that 
psychosocial stress can cause hypertension and that veterans 
with PTSD are at an increased risk of developing 
hypertension.

February to April 2001 VA medical records indicate that the 
veteran had chronic obstructive pulmonary disease, "mostly 
emphysema" and that his hyperlipidemia was "up again."  In 
February, the veteran complained of breathing problems, 
nocturia once or twice per night, and a cough.  He reported 
that he smoked 2 packs per day.  A prior history of PTSD, 
coronary arteriosclerosis, and hyperlipidemia was noted.  A 
March 2001 treatment note states that the veteran reported 
that he was told that the cause of his shortness of breath 
was "anxiety."

An October 2001 VA medical record indicates that the 
veteran's hyperlipidemia was worsening, despite weight loss 
efforts, and that the veteran denied having chest pain 
associated with his arteriosclerotic heart disease. 

An April 2002 VA treatment note indicates that the veteran 
had arteriosclerotic heart disease with minimal angina, well-
controlled hyperlipidemia, and tobacco abuse, reduced to one 
pack per week.

The veteran was most recently afforded a VA examination in 
July 2002.  According to the report, the veteran reported a 
history of 2 myocardial infarctions and a cardiac 
catheterization in 1999.  In addition, he was diagnosed in 
January 2000 with unstable angina, hypercholesterolemia, 
tobacco abuse, coronary disease, status-post 3 myocardial 
infarctions, status-post 3 stents, and PTSD.  The examiner 
noted that he did not have the records from the cardiac 
catheterization.  The veteran complained of episodic chest 
discomfort brought on by exercise and/or stressful 
situations, although he denied any recent chest discomfort or 
shortness of breath.  He reported that he smoked 3 packs per 
day for 28 years.  He denied a history of congestive heart 
failure or heart disease, as well as denied a history of 
cardiac surgery or coronary bypass grafting.  He also denied 
a history of valvular heart disease, pericarditis, and 
endocarditis.  The examiner noted that the veteran's January 
2000 thallium treadmill test was negative except for an old, 
posterior/inferior myocardial infarction and that his chest 
x-ray was negative for cardiomegaly or congestive heart 
failure.  His ejection fraction at that time was estimated as 
being 30 percent.  The examiner also noted that the veteran 
used a beta blocker for his coronary disease, a cholesterol-
lowering medication, and inhalers for his emphysema, as well 
as aspirin and nitroglycerin on an as-needed basis.  

Physical examination showed regular heart rate and rhythm 
without audible murmur, gallop, or rub.  There was no chest 
wall tenderness. A February 2001 chest x-ray was reviewed, 
and it was negative for cardiomegaly and cardiac infiltrates.  
His cholesterol was 163.

With regard to the veteran's claim of hypertension, the 
examiner stated that he reviewed the veteran's February 1975 
and March 1976 blood pressure readings, and concluded that 
they were not indicative of hypertension.  The examiner also 
stated that he reviewed the veteran's claims file, and that 
the medical records enclosed therein were also negative for 
evidence of hypertension.  The examiner noted that a 
psychologist implied, on a treatment note, that the veteran 
was unaware he had hypertension, and that it was his (the 
examiner's) opinion that the psychologist did not understand 
that patients with coronary artery disease are usually placed 
on anti-hypertensive medications such as beta blockers 
regardless of whether they are hypertensive, as "cardio 
protection."  

With regard to the veteran's PTSD and coronary artery 
disease, the VA examiner concluded that it was "unlikely 
that his post-traumatic stress disorder resulted in his past 
myocardial infarctions."   The examiner noted that there was 
no evidence that the veteran had angina symptomatology during 
his active service.  In addition, the examiner explained that 
he based his opinion on the fact that the veteran had 
significant coronary risk factors, including heavy tobacco 
use and a history of significantly elevated cholesterol.  The 
examiner acknowledged that the veteran's cholesterol was well 
controlled on medication, but that the veteran continued to 
smoke.  The examiner also acknowledged that stressful 
situations could precipitate angina, and that the veteran's 
angina symptomatology could be brought on with stress, but 
found that the absence of significant obstructive coronary 
disease made "it less likely that he [was] having true 
anginal chest pain related to an obstructive lesion that 
cover[ed] a significant territory of his heart."  The 
examiner opined that the veteran likely had some smaller 
vessel disease and that the veteran's PTSD was just as likely 
to be causing gastric symptoms, "which account for his vague 
symptomatology.  He concluded that the veteran's PTSD 
"play[ed] a very minor role in [the veteran's] coronary 
disease and [that] he [had] several more serious contributing 
risk factors for the development of early and ongoing 
coronary artery disease."  He also concluded that there was 
no evidence of a past or current history of hypertension.

A September 2002 VA treatment note indicates that the veteran 
had a history of hyperlipidemia and arteriosclerotic heart 
disease.  He denied any recent chest pains and stated that 
his PTSD "comes and goes."  He reported that he used stress 
techniques and exercise to manage his PTSD and that he used 
Rolaids for his heartburn.  The assessment included 
hyperlipidemia and lung dysfunction from smoking.

A March 2003 VA medical record indicates that the veteran had 
a history of angina and tobacco use of 2 packs per day.  
Physical examination showed that the veteran had normal 
respiratory effort with a few mild expiratory wheezes upon 
forced expiration and normal heart rate and rhythm.  His 
breathing problems were noted as being improved.  The 
assessment was coronary arteriosclerosis, without any recent 
chest pain or discomfort, and hyperlipidemia.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
cardiovascular disease, to include as secondary to PTSD.  See 
38 U.S.C.A. §§ 1110, 1131 (an award of service connection 
requires that the veteran incur a disease or disability 
during service).   The veteran's service medical records are 
negative for complaints, diagnosis, or treatment of a 
cardiovascular disorder.  The veteran's service medical 
records also showed normal cardiac, respiratory, and vascular 
evaluations.  Additionally, there is also no evidence of 
hypertension being manifest within one year after separation 
from service.  See 38 C.F.R. § 3.309.  Likewise, while the 
veteran's coronary artery disease can be characterized as 
chronic, the Board notes that the veteran was not diagnosed 
with arteriosclerotic heart disease until his first 
myocardial infarction in 1984.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The only evidence of record linking the 
veteran's cardiovascular disease to his service is the 
veteran's claim for secondary service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  

In addition, the veteran's medical records and VA examination 
reports do not show a relationship between his cardiovascular 
disease and his service-connected PTSD.  While the Board 
acknowledges that the veteran's PTSD causes emotional 
difficulties for him, the medical evidence clearly 
demonstrates that the veteran's cardiovascular disorder is 
unrelated to his PTSD.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The Board also 
acknowledges the opinion of the veteran's counselor, that the 
veteran's PTSD symptoms caused "concomitant cardiovascular 
reactivity and strain", but points out that the veteran's 
treatment records show complaints of chest pain occurring 
while the veteran was at rest, and without report of PTSD 
symptoms.  Furthermore, the July 2002 VA examiner, who 
reviewed the veteran's claims file and treatment records, 
clearly concluded that the veteran's coronary artery disease 
was related to the veteran's smoking and high cholesterol, 
and not his PTSD.  Significantly, the examiner, who had the 
benefit of reviewing the entire evidentiary record as well as 
an opportunity to examine the veteran, clearly concluded that 
there was no evidence that the veteran's PTSD caused his 
myocardial infarctions.  Similarly, the Board points out that 
any relationship between PTSD and hypertension, as asserted 
in the treatise submitted by the veteran's representative, is 
inapplicable here, as the VA examiner clearly found that the 
veteran does not have hypertension.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").   As such, the Board finds that the July 2002 
VA examiner's opinion has significant probative value, as he 
based his opinion on review of the entire evidentiary record, 
consideration of the veteran's assertions and history, and a 
detailed review of relevant medical records.   Moreover, the 
VA examiner provided a clear rationale for his opinion as to 
why the veteran did not have hypertension and why his 
coronary artery disease could not have been related to his 
PTSD.  His opinion is far more persuasive and well reasoned 
than the conclusory statement of Mr. Whaley.   Accordingly, 
the Board finds that the veteran is not entitled to service 
connection for coronary artery disease, to include as 
secondary to his service-connected PTSD.

The Board acknowledges the veteran's testimony that he has 
hypertension and that his coronary artery disease is related 
to his service, but observes that his statements are 
insufficient to establish a causal link between his current 
disorders, if any, and his service.  As the veteran is a 
layperson, without medical training or expertise, his 
contentions, without more, do not constitute competent 
medical evidence.  See Espiritu, supra.  As such, there is 
simply no probative medical evidence of record to support the 
veteran's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a cardiovascular disorder, including coronary 
artery disease and hypertension.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for cardiovascular disease, including 
coronary artery disease and hypertension, to include as 
secondary to service-connected PTSD, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

